Name: Commission Regulation (EEC) No 2386/87 of 5 August 1987 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/ 14 Official Journal of the European Communities 7. 8 . 87 COMMISSION REGULATION (EEC) No 2386/87 of 5 August 1987 fixing the maximum moisture content of cereals offered for intervention in certain Member States during the 1987/88 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat (3), as last amended by Regulation (EEC) No 2094/87 (4), fixed, inter alia, the maximum moisture content of cereals other than durum wheat at 14 % ; whereas, under Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agencies (*), as last amended by Regulation (EEC) No 2280/87 (6), the maximum moisture content was fixed at 14,5 % ; whereas Article 2 (4) of the said Regulation also provides that the Member States may be authorized, on request and under certain conditions, to apply a higher moisture content ; Whereas certain Member States have submitted applica ­ tions to that effect : Article 1 The Member States referred to in the Annex to this Regu ­ lation are hereby authorized to fix the maximum moisture content for each of the cereals offered for intervention during the 1987/88 marketing year at the level set out in the said Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 182, 3 . 7. 1987, p. 40 . 0 OJ No L 281 , 1 . 11 . 1975, p. 22. (4) OJ No L 196, 17 . 7. 1987, p. 1 . 0 OJ No L 174, 14 . 7. 1977, p. 15 . h OJ No L 209 , 31 . 7 . 1987, p. 13 . 7 . 8 . 87 Official Journal of the European Communities No L 218/ 15 ANNEX Maximum moisture content for cereals offered for intervention during the 1987/88 marketing year Member State Maximum content Type of cereal Belgium 15,5 % All Denmark 15,5 % All Germany 15,5 % All France 15 % All Ireland 15 % All Luxembourg 15,5 % All Netherlands 15,5 % All